Appeal from an order of a Special Term, Supreme Court, Broome County. The respondents, constituting the Board of Zoning Appeals of the City of Ithaca, granted a limited zoning ordinance variance to permit Benedetto Campagnolo and Guy Campagnolo to operate a dry cleaning and tailoring establishment at premises 507 North Meadow Street. The limitation imposed was that only one automatic machine for dry cleaning should be installed; that the premises should not be used as a pick-up station for dry cleaning; that the personnel employed in the work should be limited to three; that the display sign should not be increased in size and that certain landscaping should be carried out. The premises were used by the owners prior to the variance for tailoring and pressing, but not for dry cleaning. Petitioner operates a dry cleaning establishment at 315 North Meadow Street, in the same residential zone, and has had the benefit of a variance to erect this establishment. The establishments of petitioner and the Campagnolos are within two blocks. Petitioner commenced this article 78 proceeding, which the court at Special Term has dismissed. On abundant authority, a competitor whose only complaint against such a variance as Was granted to respondents here is increased competition, has no sufficient standing to challenge the official action. (Circle Lounge & Grille, v. BowrA of Appeals of City of Boston, 324 Mass. 427; Colantuoni v. Selectman of Belmont, 326 Mass. 778; Kammerman v. LeBoy, 133 Conn. 232; Zuckerman v. Board of Zoning Appeals of Town of Stratford, 144 Conn. 160; Matter of Bettman v. Michaelis, 27 Mise 2d 1010, 1013; 1 Rathkopf, Law of Zoning and Planning, pp. 40-14, 40-17.) Order unanimously affirmed, with $10 costs. Present — Bergan, P. J., Coon, Gibson, Reynolds and Taylor, JJ.